EN BANC ORDER

The Public Defender of the Tenth Judicial Circuit has filed motions to withdraw from 382 cases pending in the court. He has certified conflict and an excessive caseload in support of the motions. On September 7, 1993, a commissioner appointed by the court, following the conduct of an evidentiary hearing, rendered a report setting forth findings of fact and recommendations relative to the disposition of the Public Defender’s motions. The Public Defender, but no other party to the proceeding before the commissioner, filed a response to the commissioner’s report.
Pursuant to this order, the court receives the report of the commissioner and after reviewing the Public Defender’s response to it, grants the motions of the Public Defender of the Tenth Judicial Circuit to withdraw from the cases to which he was appointed whose records were transmitted to this court in February, March, April, and May, 1993.
Attached to this order is a list of the cases which are hereby remanded to the Chief *75Judge of the respective judicial circuit from which each matter originated with direction to appoint, within thirty days from the date of this order, an attorney to represent the defendant/appellant in each case pending before this court. It is the further order of the court that the order of appointment direct the appointed attorney to file the initial brief in the case within thirty days from the circuit court’s order of appointment and that a copy of each such order shall be furnished promptly to this court and to the defendant named in that order.
Done and ordered.
SCHOONOVER, J., concurs in result only.
LIST OF CASES REQUIRING APPOINTMENT OF PRIVATE ATTORNEYS
PASCO COUNTY
APPEAL NUMBER CIR. COURT CASE NUMBER STYLE OF CASE
92-04176 92-61DLAWS T.S.
92-04625 92-1041CFAWS 1 Gerald D. Damasco
PINELLAS COUNTY
Gus Ashley 93-0182 92-5754
Shaw Berg 92-04627 90-12977
Thomas F. Costello 92-03645 1038342 and 92-6558DL
Clarence Walter Downs 92-04094 92-464
James Thomas Grissom 92-04234 91-16386
Kenneth Jordan 92-04433 92-06144
Kenturah King 92-04588 92-15067
Allan Ladd 92-04306 90-12857
Paul Palmer 92-04090 91-9231
Thomas Rodriguez 92-04632 92-4422
Michael Schrader 92-04495 88-2073
John Shimko 92-04586 92-5634
POLK COUNTY
Gwendolyn Anderson 91-03706 91-381; CF 91-1688
Wendell Timothy Anderson 92-04583 92-417; CF 92-0134
Jimmy W. Craft 92-04349 92-394; CF 92-4681
Laurie Anne Crum 92-04622 92-422; CF 92-706
Nattley Davis 92-02981 92-277; CF 91-2684
Duane Otis Griffin 92-00517 91-31; CF 90-4668
Jorge Hanania 92-02965 91-276; CF 91-3883
David 0. Jernigan 93-00105 92-434; CF 92-1843
Christopher Allan King 92-00376 92-376; CF 91-4556
William Jay Mack 92-03285 92-298; CF 91-6174
Cynthia McCollum 93-00310 CF 91-5204A2
Clarence David Richardson 92-04171 92-377; CF 92-1668
Jimmy Lee Rogers 92-04259 92-388; CF 92-0121
Sammy W. Shelton 92-01730 92-135; CF 90-3438
Roger A. Shields 93-00054 T/211; GCF 92-3174
G.D.S. 93-00058 JV 92-904427 LW
Richard Robert Strako 92-04577 92-415; CF 91-2750
Phillip Sutton 92-04195 92-380; CF 91-5771
Kenneth Tyson 92-04051 92-364; CF 91-4624
Herbert W. Williams, III 92-01284 92-96; CF 89-2724; CF 91-805 and CF 91-806
James LaMar Williams 93-00005 92-430; CF 92-0723
HIGHLANDS COUNTY
K.C. 93-00014 JV 92-900933 SB
Leon D. Kerney 93-00308 CF 90-755 Al-AP
Jimmy Dale Lamar 93-00304 CF 92-461 and 085
William D. Miller 93-00501 CF 91-0758 Al-XX
*76SARASOTA AND MANATEE COUNTIES
STYLE OF CASE_APPEAL NUMBER CIR. COURT CASE NUMBER
Herman Campbell 92-04628 92-2785 F
Michael R. Drake 92-04454 92-1797 F
John Gallagher 92-04344 92-1241 F(B)
Vaness Jones 92-04535 92-1324 F
Anthony Lucci 93-00290 92-1184 F
HILLSBOROUGH COUNTY
William Bain 92-03980 91-14022
Pablo Colon 92-02781 90-4546
Patrick Eberhart 92-03955 92-3341
Eric Oliver Grant 92-03502 92-2206
Kevin Guthrie 92-03210 91-4970
Kevin Harvey 92-03991 92-5731
Willie Charles Jackson 92-03846 87-256 B
I.J., a child 93-00325 92-3771
Clarence Lee 91-01773 90-6490; 6952; 90-13867 and 14091 E
Vernon Anthony Lucich 92-03531 91-13989
Brian Keith Lundy 92-02869 91-2334
Margarita Martinez 92-04297 92-9976 A
Everett Mitchell 92-02932 90-17643 G
Frederick Owens 92-03784 92-67675 TDI
Charles Pinckard 92-03535 91-16666
W.V.S., a child 92-04360 65209 D; 92-3471 B;
J.S.S., a child 92-04557 55053 A and 92-3346 A-C
Linda St. John 92-03376 92-1757 G
Darrell Stewart 92-03338 90-5432 A
Burke Washington 92-03629 88-1011; 88^4512 and 92-3497 CFAW II
LEE COUNTY
Ronald Davis, Jr. 92-04021 90-2674CF-JRT-JHS
Ernest McKinley 92-04678 92-1664CF
Nancy A. Sanchez 93-00298 90-2680CF WJN
HENDRY COUNTY
Antonio Goree 92-04447 92-152 CF A
COLLIER COUNTY
Clyde D. Leak 92-04618 92-1129, 1374 And 1375
Delbert W. Meneley 92-04614 90-2182CFA-TB
John F. Schaefer 92-04717 92-1200-CF-A-TB